DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 13-14, 17, 19 and 21-22 is/are rejected under 35 U.S.C. 103 as being obvious over Villamar (US 9,235,213) in view of Myllymaki (s) and “Edmunds 2009 Smart Fortwo Features and Specs” (Edmunds) and in further view of Zini et al. (US 2010/0234990).  With respect to claim 1, Villamar discloses a method of delivery of retail goods to customers (see column 2, line 44-45), comprising: receiving from a customer (170), a purchase order (160) for a purchase item (140) to be delivered to a delivery destination; at a retail facility, loading the purchase item onto an autonomous unmanned road vehicle (200) (note how placer robot (130) performs the step of loading the product (140)), wherein the vehicle comprises a cargo compartment (210) and does not have any passenger seats and lacks a human driver inside the vehicle (“wherein the delivery vehicle may include a driverless delivery vehicle and travel without a driver automatically according to instructions processed by a processor…[and] may be small in size, thus reducing the weight of the vehicle and correspondingly reducing petrol or energy consumption rate” (see column 5, lines 32-37)); driving the vehicle, at least partly in an autonomous manner, to the customer’s delivery destination via a paved roadway (conventional street surface (column 5, line 54)).  
Villamar fails to disclose a control system comprising a navigation system using a map containing roadway information and a perception system for collecting images of objects in an area around the vehicle; a vehicle with an empty weight of at least 550 lbs., a maximum payload capacity of at least 75 lbs. and a wheelbase of at least 40 inches but less than 130 inches; driving of the vehicle by a combination of autonomous control and human control via remote operation; and, with respect to claims 19 and 21, a vehicle that is not the customer’s legal possession.
Myllymaki teaches an autonomous delivery platform wherein a road vehicle, such as a cargo van, minivan, pickup truck, panel van, platform truck…and semi-trailer trucks, cars (see column 3, lines 56-64), is used for autonomous delivery.  Myllymaki further teaches the use of maps and sensors for controlling the navigation of the autonomous vehicles on the roadways (see column 3, lines 32-46), wherein the sensors can include video cameras, radar sensors and laser range finders to see and collect images of objects (i.e. traffic) in the surrounding area.  Myllymaki also teaches notifying the customer that the vehicle is on its way or has arrived at the customer’s delivery destination, providing the customer with an access code and upon receiving the access code, allowing access to a cargo compartment (see column 3, lines 16-26).  Myllymaki further teaches a “follow me” functionality in which the customer can request delivery of the purchase order and therefore change the route of the autonomous delivery vehicle (see column 8, lines 23-28).  
It would have been obvious to one of ordinary skill in the art to design the Villamar delivery vehicle with a navigation system as taught by Myllymaki since such a navigation system is well known in the art of autonomous vehicle control for providing safe and reliable vehicle operations (300,000 miles of testing without a single accident column 3, lines 38-45).  
Myllymaki teaches implementing the system with a car platform but does not specifically teach the size of that car platform (weight, wheelbase, maximum payload) as required by Applicant’s claim.  It would be obvious to one of ordinary skill in the art to systematically experiment with implementing the Villamar system in vehicle platforms of varying sizes to arrive at a system and platform combination that reliably provides the delivery function desired while operating with fuel efficiency.  A finite number of vehicle size categories exist on the market (full-size, compact, mini-cars etc.) with a finite number of vehicles within each category.  An exemplary mini-car, which constitutes one sized vehicle within a finite set of vehicle sizes available, is taught by Edmunds as having a wheel base of 73.5 inches, a curb weight (i.e. empty vehicle weight) of 1808 lbs, and a gross weight (i.e. curb weight + load) of 2315 lbs.  This vehicle platform teaches the size parameters required by Applicant’s claimed invention and the size parameters would have been obvious to use given that they promote vehicle fuel efficiency.  
With respect to claims 8, 13-14, and 17 Villamar, as modified, reveals all claimed elements with the exception of radio communications equipment that enables remote monitoring of the vehicle.  Zini teaches an autonomous robot with an electric motor powered by a battery that is used to fulfill orders and deliver products.  The autonomous robot is remotely monitored via radio communications equipment.  The autonomous robot can also be controlled via a remote control.  Zini also discloses a perception system comprising sensors and a camera, for imaging in multiple directions, wherein the camera is not tied to the movement/travel of the robot.  It would have been obvious to add radio frequency monitoring and remote control to the method and apparatuses disclosed by Villamar since such a provision would help extend the life of the equipment thereby making the method more economically viable for users.  Adding a speaker and a microphone (see paragraph [0038] for speak and push to talk button functioning as a microphone) would have been obvious since such an addition provides an alternate means of communication beyond the user interface between the delivery vehicle and the customer, thereby adding increased convenience for the user.
With respect to claims 19 and 21, Villamar fails to explicitly disclose that the vehicle is not the customer’s legal possession.  It is well known in the art of delivery systems for a delivery vehicle to not be the legal possession of the customer.  UPS, FedEx and DoorDash are all examples of well-known delivery service providers that utilize delivery vehicles that are not the legal possession of the customer receiving the delivery.  Villamar suggests, in column 5, lines 42-45, that vehicles may be used to deliver goods from a factory to a store or warehouse or, in other embodiments, used by individuals to attain goods from stores.  For the second purpose, the delivery vehicles may be kept by individuals at homes.  It appears that there a three possible options suggested for the legal possession of the vehicle.  The three options are that (1) the vehicle belongs to the customer, (2) the vehicle belongs to the merchant sending product to the customer or (3) the vehicle belongs to neither the customer nor the merchant, but a third party transport provider.  This is a very small finite group of options and it would have been obvious to one of ordinary skill to consider implementing the delivery method disclosed by Villamar with any one of the three vehicle “legal possession” characteristics based upon transportation requirements of the product being shipped.
With respect to claim 22, implementing the system on a car platform with a low center of gravity would have been obvious to one of ordinary skill since a low center of gravity results in vehicle stability, thereby minimizing the chance of the vehicle tipping over in areas of uneven terrain.  Edmunds does not explicitly teach a center of gravity baseline, however a center of gravity below 24 inches is reasonably suggested by the vehicle height measurement taught by Edmunds.  Edmunds teaches a variety of dimensions including a vehicle height of 60.7 inches, a wheel base of 73.5 inches and weight of 2315 pounds.  These dimensions alone suggest a center of gravity at least lower than 30.35” given that vehicle weight is typically concentrated in the bottom half of a vehicle.  Data provided by The Society of Automotive Engineers in “Measured Vehicle Inertial Parameters-NHTSA’s Data Through November 1998” teaches a ratio of Center of Gravity to Roof Height of .37 to .39 for a variety of cars weighing between 1000 and 1500 kg (approx.. 2200 to 3300 pounds).  Using the data provided by the Society of Automotive Engineers, the height and weight of the Edmunds vehicle would translate to center of gravity height of approximately 22.5 to 23.7 inches.  While this center of gravity is higher than that claimed, it would be obvious to one of ordinary skill in the art to specify a lower center of gravity height (of less than 21 inches as claimed), since 21 inches does not appear to be critical or solve any specific problem and other vehicle platforms with low centers of gravity would appear to work equally as well.

Claims 10-12 and 18 are is/are rejected under 35 U.S.C. 103 as being obvious over Villamar (US 9,235,213) in view of Myllymaki (9,256,852) and Edmunds 2009 Mini-Car Spec Sheet and view of Zini et al. (US 2010/0234990), and further in view of Goosman (US 2003/0033825).  As disclosed above, Villamar, as modified, discloses all claimed elements with the exception of parking the vehicle such that access to the cargo compartment is not positioned on the side facing the street and wherein access to the cargo compartment is not located on the left side of the vehicle. Goosman teaches a grocery delivery vehicle.  The grocery delivery vehicle is configured so that the entry or access doors to all compartments are located on the passenger side of the vehicle (passenger side constitutes “not the left side” of the vehicle as claimed).  See paragraph [0019]).  It would have been obvious to one of ordinary skill in the art at the time of the instant application to ensure the cargo compartment disclosed by Villamar is not accessible from a right side of the vehicle.  Such a configuration is well known as a safety design in the art of delivery vehicles intended for operating on the street.  Furthermore, Villamar, as modified, does not explicitly disclose that the store is open to walk-in customers and delivery.  Goosman teaches how grocery stores are both available for walk in customers and provide for vehicle delivery of products.  It would have been obvious to use the method and apparatuses disclosed by Villamar in in conjunction with a retail store open to walk-in customers and delivery since such stores are well known in the retail environment and providing delivery service from such stores is well known. 

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Villamar (US 9,235,213) in view of Myllymaki (9,256,852) and Edmunds 2009 Mini-Car Spec Sheet and in view of Zini et al. (US 2010/0234990) and in further view of Kipp (5,720,363).  As disclosed above, Villamar, as modified, discloses all claimed elements without explicitly disclosing that the vehicle drives away from the customer’s delivery destination after delivery and that the vehicle does not belong to the customer.  Kipp teaches a system and method for automatic ordering and delivery of articles to customers.  He explicitly explains how the vehicle is returned (see step (14)) to the distribution command center.  Given that it is returned to the distribution command center it is not in the customer’s possession.  It would have been obvious to one of ordinary skill in the art to add the returning step to the process disclosed by Villamar since such a delivery vehicle is specifically designed for products provided by the distribution center (i.e. granular products by way of example) and would not have limited further use at the delivery destination by the customer.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Villamar (US 9,235,213) in view of Myllymaki (9,256,852) and Edmunds 2009 Mini-Car Spec Sheet and in view of Zini et al. (US 2010/0234990) and in further view of Abhyanker (US 2014/0136414).  Villamar, as modified, discloses all claimed element with the exception of a surveillance system that includes a multiple directional camera system that has multiple cameras that are pointed in different direction.  Abhyanker discloses a surveillance system in the form of a camera (226).  The camera (226) includes a multidirectional camera system that includes multiple cameras that are pointed in different directions (see paragraph [0122]).  The cameras (226) are “could be configured to be actuated separately and/or collectively” (see paragraph [0017]) with other elements of a perception system.  It would have been obvious to one of ordinary skill in the art at the time of the invention to add the surveillance functions taught by Abhyanker to the autonomous vehicle system and perception system disclosed by Villamar, as modified.  Such an addition would aid in remote monitoring of the vehicle thereby helping to prevent vehicular damage.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Villamar (US 9,235,213) in view of Myllymaki (9,256,852) and Edmunds 2009 Mini-Car Spec Sheet and in view of Zini et al. (US 2010/0234990) and in further view of George II, et al (4,777,416).  As disclosed above, Villamar, as modified, reveals all claimed elements with the exception of a system wherein the mobile robot is instructed to return to a parked position when batter charge falls below a threshold amount.  George teaches a system for recharging a mobile robot wherein the mobile robot is instructed to return to a recharging docking station when batter level has fallen below a threshold amount.   It would have been obvious to one of ordinary skill in the art to use rechargeable batteries in the Villamar device, as modified, and add battery monitoring capabilities to the controller (54) since such a modification increases the ease of use for the owner ensuring that the device does not stop mid job due to battery drain. Indicating a threshold level of 20% or lower would appear to be a matter of design choice dependent upon the range of the mobile robot from the recharge station.

Response to Arguments
Applicant’s response filed on 6/22/2022 has been considered in its entirety.  Applicant has provided two Declarations under Rule 132.  Applicant states that the expert testimony of John Dolan, presented as a Declaration Under Rule 132, constitutes evidence proving that Villamar does not disclose “an autonomous unmanned road vehicle” that performs the task of driving…at least partly in an autonomous manner, to the first location via a paved roadway.”  The declaration under 37 CFR 1.132 filed June 22, 2022 is insufficient to overcome the rejection of claim 1 based upon Villamar (US 9,235,213) in view of Myllymaki (s) and “Edmunds 2009 Smart Fortwo Features and Specs” (Edmunds) and in further view of Zini et al. (US 2010/0234990)as set forth in the last Office action because:  it fails to set forth facts and only lists expert opinion and assertions with respect to prior art reference Villamar.
The Examiner contends that the Declaration of Mr. John Dolan under 132 appears to include a series of opinions and assertions with insufficient evidence proving those opinions and assertions as fact.  Applicant argues that the Villamar wheel must be configured to operate on both a street surface AND a set of tracks.  The fact that Villamar is configured to move on a set of tracks does not preclude the vehicle from meeting the claim limitation of “driving…at least partly in an autonomous manner to the first location via a paved roadway.”  Villamar explicitly describes, in column 5, lines 52-55 that the wheel “may be configured to allow the vehicle to move on a surface area which has no tracks such as a conventional street surface, and on a set of tracks.”  This direct quote supports that the vehicle is configured for moving on a conventional street surface, with no tracks.  
Applicant identifies how the Villamar reference resembles a trolley car-type transport system that has “Duel Use Wheels.”  The fact that Villamar discloses wheels that appear to be similar to trolley car-type dual use wheels still does not preclude the Villamar vehicle from autonomous driving along a paved roadway.  The wheels of Villamar are configured for driving along a paved roadway and along a track system.  The wheels are configured to perform the method step of driving along a paved roadway as claimed.
Applicant relies on the expert testimony of Dolan which states “The Wheel Passage says nothing about the ability of the overall vehicle to perform “autonomous driving on a roadway.”  That is a high-level automation task that requires specialized capabilities in machine perception, localization, planning and navigations.  These are beyond the scope of what Villamar describes.”  The Examiner contends that the expert testimony is not giving the broadest reasonable interpretation to the phrase “autonomous driving.”  The Villamar vehicle travels “without a driver automatically according to instructions processed by a processor” (column 5, lines 34-35).  Villamar further describes how “the delivery vehicle 20 may use a Global Positioning System (GPS) to determine own location and compare it to the itinerary information” in column 5, lines 1-30.  Still further, Villamar describes how “the delivery vehicle 200 may use electronic instructions that communicate driving directions to a specific delivery destination.  The electronic instructions may be stored in a memory unit that may be included in the delivery vehicle 200, in the processing device, and so forth.  The electronic instructions that communicate driving directions may be retrieved by the delivery vehicle to facilitate finding a particular location after the delivery vehicle has been to that particular location before.”  These are explicit examples of navigation, planning and perception capabilities that the vehicle has/uses that are completely independent of whether or not the vehicle is operated in an environment with tracks or on a conventional street surface.  The Examiner contends that despite disclosing a wheel which can be interpreted as a duel use wheel, the Villamar vehicle is still configured to drive autonomously along a paved surface.  
Mr. Dolan’s expert testimony states that Villamar relies on the pin groove coupling to follow a preset travel path and the Villamar vehicle would not be able to travel autonomously along its intended path in the case of derailment from its grooves.  The Examiner contends that the Villamar reference is not definitive in requiring a pin and groove.  The guiding grooves (250) are described in relation to “the middle part of the flat tracks 22” in column 6, line 15.  However, Villamar also discloses movement of the vehicle on a surface that has no tracks (column 5, lines 54-55).  Even if Villamar were to require a pin and groove system, such a guideway does not preclude the vehicle from “autonomous driving.”  The disclosure of GPS and automatically driving according to instructions processed by a processor explicitly point to the autonomous driving of the vehicle in an environment with or without a pin and groove guidance system.
The Examiner has reviewed the second Declaration of John Dolan Under Rule 132 but maintains the prior art rejection made in the Final Office Action dated 8/4/2021. Applicant's claim is directed to a method of delivering retail goods including the step of "driving the vehicle, at least partly in an autonomous manner, to the customer’s delivery destination via a paved roadway." The second Declaration of Mr. John Dolan recites, in item #5, the "wheel Passage" of Villamar, which is "the wheel 230 may be configured to allow the delivery vehicle 200 to move on a surface area which was not tracks such as a conventional street surface, and one a set of tracks." In item #6, that Mr. Dolan states that he interprets this sentence of Villamar to be about the wheels used on the Villamar vehicle, not about the overall running operation of the Villamar vehicle. The Examiner disagrees with Mr. John Dolan's reading of the sentence. The sentence states "the wheel 230 may be configured to allow the delivery vehicle to move on a surface area which has no track such as a conventional street surface, an on a set of tracks." It is not just the wheel that is configured to move on a surface area such as a conventional street surface. The wheel "may be configured to allow the delivery vehicle" to move on a surface area which has not track. The Examiner contends that the Villamar reference is clearly describing how the delivery vehicle as a whole can move on a surface area that has no track. Even if Villamar was intending a surface area that has no track, that runs along a centrally located track, the Villamar reference still discloses a vehicle that moves along a paved roadway. The fact that the paved roadway may also include a track does not preclude the surface from constituting a paved roadway. Mr. Dolan further explains, in item #9, that the mere mention of GPS and a processor in the Villamar reference does not imply on-road autonomous driving capability. The Examiner maintains that the Villamar reference discloses a vehicle that navigates a path in accordance with a set of instructions and does not require continuous monitoring by a human operator. The navigation of the vehicle according to a set of instructions provided by the processor constitutes "autonomous driving capability" in the broadest interpretation of the phrase. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636